Citation Nr: 1814933	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  04-41 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to May 9, 2005, and in excess of 70 percent from May 9, 2005 through September 8, 2009, for major depressive disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2001 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for major depressive disorder and assigned a 10 percent disability rating effective April 28, 2003. 

In November 2008, the Board granted staged increased ratings for major depressive disorder of 30 percent prior to May 9, 2005 and 70 percent thereafter, but no higher.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in March 2011 issued a Memorandum Decision which vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.

In January 2012, the Board remanded the issue of entitlement to an increased disability rating for major depressive disorder.  Then, in March 2017, the Board issued a decision, which, in pertinent part, denied a rating in excess of 70 percent for major depressive disorder for the period of May 9, 2005, through September 9, 2009, and dismissed (as withdrawn) the issue of a rating in excess of 70 percent for major depressive disorder from September 9, 2009, onward.

In June 2017, the Veteran's attorney submitted a motion to vacate a portion of the Board's March 2017 decision, specifically, the finding that the issue of a higher rating for major depressive disorder for the period of April 28, 2003, through May 8, 2005, was not on appeal.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2016); 38 C.F.R. § 20.904 (2017). 

The Board's March 2017 decision adjudicated the issue of a higher rating for the Veteran's major depressive disorder, but only for the period of May 9, 2005, through September 9, 2009.  Significantly, the Board's decision did not address the period prior to May 9, 2005.  Rather, in the Remand section of the decision, the Board noted that entitlement during that period of time was not on appeal.  

The Veteran's appeal stems from the September 2003 rating decision that granted service connection for major depressive disorder, effective April 28, 2003.  The Board's November 2008 decision discussed entitlement to a higher rating prior to May 9, 2005, so did the Court's March 2011 Memorandum Decision that vacated the Board's November 2008 decision.  At the time of the Board's March 2017 decision, there was no indication that the Veteran wanted to withdraw her appeal with regard to that period.  As such, the issue of a higher rating prior to May 9, 2005, was on appeal, and the Board erred in not discussing this part of the appeal period.  Accordingly, the portion of the Board's March 2017 decision that denied entitlement to a higher rating for major depressive disorder for the period prior to May 9, 2005, is hereby VACATED, and a new decision will be issued herein.

This vacatur, however, has no effect on the other issues before the Board in that decision.  Specifically, this vacatur has no effect on the issues of entitlement to service connection for bilateral hearing loss and entitlement to a rating in excess of 70 percent for major depressive disorder from September 9, 2009, onward.  These issues were dismissed as withdrawn.  This vacatur has also no effect on the issue of entitlement to a TDIU on an extraschedular basis for the period from April 28, 2003, through May 8, 2005.  This issue was remanded for additional development.


FINDINGS OF FACT

1.  From April 28, 2003, and through May 31, 2004, the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity, due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.

2.  From June 1, 2004, and through May 8, 2005, the Veteran's major depressive disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

3.  For the entire appeal period, the Veteran's major depressive disorder did not result in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  From April 28, 2003, and through May 31, 2004, the criteria for a 50 percent disability rating, but no higher, for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2017).

2.  From June 1, 2004, and through May 8, 2005, the criteria for a 70 percent disability rating, but no higher, for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2017).

3.  The criteria for an initial rating in excess of 70 percent for the entire appeal period, have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In July 2003, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2003, June 2005, April 2010, and July 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for the Veteran's major depressive disorder, at 30 percent and 70 percent, respectively.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  
The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  This appeal was certified to the Board in June 15, 2016, so it was pending before the Board on August 4, 2014.  As such, the DSM-IV applies and the GAF scores, prior to August 4, 2014, will be noted, as appropriate since much of the relevant evidence in this case was obtained during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) was in effect.

Facts and Analysis

Prior to May 9, 2005

For the period prior to May 9, 2005, the Veteran's mental health disability is rated as 30 percent.  

An August 2003 VA examination shows that the Veteran complained of depression, an inability to perform her duties, forgetfulness, concentration issues, lack of motivation, sleeping difficulties, and anxiety attacks.  On examination, the Veteran was clean and adequately dressed and groomed.  Her mood was depressed and her affect constricted.  Attention, concentration, and memory were fair.  Her speech was clear and coherent.  She was negative for hallucinations or suicidal/homicidal ideation.  Her insight and judgement were fair.  She exhibited good impulse control.  As noted by the examiner, the Veteran did not present any impairment of thought processes or communications.  She did not report delusions or hallucinations, or describe inappropriate behavior.  She was able to keep her personal hygiene and do other basic activities.  She was oriented.  She had suffered periods of anxiety, which had affected her interpersonal relations.  The examiner assigned a GAF score of 65. 

VA treatment records consistently show that the Veteran was depressed during the relevant period.  These records show continuous marital problems.  In February 2004, the Veteran was described as "very anxious."  A March 2004 VA treatment note indicates that the Veteran had a depressed mood, poor tolerance for people and noises, irritability, poor concentration, difficulties at work, and poor communication with husband, which exacerbated her depression.  A June 2004 VA mental health treatment note shows that the Veteran was very depressed and anxious, with marital conflicts.  She was tearful during the interview; she looked dirty and disheveled; her facial expressions denoted depression and despair; she felt overwhelmed.  The treating provider assigned a GAF score of 53.  In June 2004, the Veteran reported a worsening of her depression.  A July 2004 VA treatment note indicates that the Veteran looked very ill and slovenly, with recent marital problems.  A July 2004 VA mental health treatment note indicates that the Veteran was feeling depressed, with poor interest in activities of daily life, poor motivation, and poor appetite.  She had sleeping impairment and was isolated at home.  The treating provider stated that the Veteran had marital problems with poor insight, assigning a GAF score of 60.  Treatment notes from August 2004 show that the Veteran was doing relatively better.  However, a treatment note from September 2004 reflects that the Veteran was again under heavy stress.  She was agitated, depressed, hopeless with catastrophic expectation, marked anxiety, crying spells, and a negative approach to life.  Further, a February 2005 VA mental health treatment note reflects that the Veteran presented herself to a VA outpatient clinic.  She was in an emotional crisis, with uncontrolled crying and hysteria.  She was described as extremely anxious, restless, uncooperative.  The treating provider assigned a GAF score of 45.

Based on this evidence, the Board finds that a higher rating is warranted.  Specifically, for the period prior to June 1, 2004, the Veteran meets the criteria for a rating of 50 percent, as the evidence shows occupational and social impairment with reduced reliability and productivity.  Significantly, the evidence shows that she had memory and concentration issues, disturbances of motivation and mood, sleeping difficulties, and anxiety attacks.  A rating in excess of 50 percent, however, is not warranted as the evidence fails to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for the next higher rating of 70 percent.  Rather, the evidence suggests that the severity of the Veteran's symptoms was less than severe.  As already noted, the August 2003 VA examiner assigned a GAF score of 65, which is indicative of mild symptoms.  

From June 1, 2004, onward, the Veteran does meet the criteria for a rating of 70 percent.  On this date, the Veteran received VA mental health treatment.  The relevant treatment note clearly shows an increase in the severity of symptoms.  The Veteran was described as very depressed and anxious, and it was noted she was tearful during the interview, that she looked dirty and disheveled, and that her facial expressions denoted depression and despair.  The treating provider assigned a GAF score of 53, which is indicative of moderate symptoms.  While VA treatment records from August 2004 show some stability, subsequent records actually show a turn to the worst which culminated with a February 2005 emotional crisis that led the Veteran to seek treatment at a VA outpatient clinic.  The relevant treatment note indicates that the Veteran was extremely anxious, restless, and uncooperative.  The treating provider assigned a GAF score of 45, indicative of serious symptoms.  

A rating in excess of 70 percent, however, is not warranted.  As explained below, the evidence fails to show that the Veteran's major depressive disorder has resulted in total occupational and social impairment.

From May 9, 2005, and Through September 8, 2009

The Veteran seeks a rating in excess of 70 percent for major depressive disorder between May 9, 2005 and September 8, 2009.  The Board notes that, as a result of this decision, a rating of 70 percent is now in effect since June 1, 2004.

The only disability rating higher than 70 percent for a mental health disability is 100 percent, which is assigned where there is total occupational and social impairment.  A review of the evidence of record does not show that the Veteran's major depressive disorder resulted in total occupational and social impairment during the period on appeal.

A June 2005 VA examination noted that the Veteran was receiving mental health treatment for a diagnosis of major depressive disorder, recurrent and severe, which had been assigned a GAF score of 50 by her provider in May 2005.  She described her symptoms as feelings of sadness and depression with irritability, loss of interest in activities of daily living, loss of energy, insomnia, inability to feel pleasure in her daily life, and a loss of interest in sex.  She also reported an inability to concentrate, anxiety, restlessness, and feelings of tension.  The VA examiner stated that the Veteran's symptoms were seriously interfering with her employment and social functioning.

The Veteran underwent therapy both marital therapy and personal counseling throughout the period on appeal.  During couple's therapy in May and July, the Veteran discussed her extreme sense of dependence on her husband.  She reported feeling very anxious when she had not seen her husband for a few hours and a loss of self-control in these situations.  She felt a need to be next to her husband all of the time, which he found overwhelming.  Her symptoms worsened over time, with the Veteran becoming increasingly dependent and demanding.    

Throughout the period on appeal, the Veteran's disability picture and symptomatology were consistent.  She reported feelings of sadness, depression, irritability, loss of interest, loss of energy, insomnia, lack of sexual desire, difficulty concentrating, anxiety, restlessness, tension, and an inability to feel pleasure.  She was afraid to live alone and had a poor tolerance for other people, frustration, and noises.  She specifically reported crying spells in July 2005 and August 2006, in addition to her other symptoms.  (See Virtual VA, CAPRI, 01/22/2013, pp. 161-237).  After the birth of her son in May 2006, the Veteran reported focusing all of her attention on him and none on being a wife or on any personal hobbies.  (pp. 218, 237).  She was not taking care of her appearance and tended to isolate herself.  She was reluctant to trust other people or allow them to care for her son.  She worried about her health and the safety of her son.  (pp. 218, 237).

During the course of the appeals period, the Veteran briefly separated from her husband in August and September 2008, in large part because of a history of verbal abuse between them and an incident in which he threatened physical abuse in front of her son.  By October and November 2008, she was living with her husband again and they were reconciled, in part because she was afraid to be alone.  Her therapist noted that her concerns for her son's safety in particular were irrational and that the Veteran needed to improve her self-esteem and become more independent.  (pp. 170-178).

At the end of the time period on appeal, September 2009, the Veteran was seen for treatment at VA and reported episodes of depression and sleep disturbances, poor motivation, poor interest in daily life activities, and poor tolerance of people, noises, and frustration.  She was isolated at home with no close friends and no hobbies.  Her communication with her husband and family was poor.  She preferred to stay in her room and was afraid to go out because of her worries of contracting an illness such as influenza.  She had low self-esteem, with feelings of hopelessness and worthlessness, and the provider noted that her anti-depressant medications were continuing.  On mental status examination, the Veteran exhibited good grooming and hygiene with no evidence of abnormal movements or psychomotor retardation.  Her mood was depressed, but there was no evidence of inappropriate thoughts, suicidal or homicidal ideation, or hallucinations or delusion.  Her thoughts appeared coherent and goal-oriented and her cognitive skills were intact, although her judgment and insight were both poor.  (CAPRI, p. 236)

The Board has considered all of the evidence of record, particularly, that set forth above, and finds that entitlement to a 100 percent disability rating for major depressive disorder for the period on appeal is not warranted.  The Board acknowledges that the Veteran's major depressive disorder has been manifested by severe symptoms that have interfered with the Veteran's social and occupational functioning, but notes that this level of impairment is reflected by the 70 percent disability rating already assigned.  At no point in the appeals period was the Veteran's impairment described as total with respect to either social or occupational functioning.  Notably, the Veteran's symptoms have not included gross impairment in thinking or communications, delusions or hallucinations, grossly inappropriate behavior, danger to herself or others, severe disorientation, severe memory loss, or intermittent inability to perform activities of daily living.  

While the above-noted symptoms listed in the rating criteria are not determinative or controlling, as opposed to the Veteran's level of functioning, see Mauerhan v. Principi, 16 Vet. App. 436 (2002), the record does not show that the Veteran's level of functioning was one of total impairment.  Although the Veteran had some level of impaired communication with her husband, the relationship remained intact despite strain, and was actively engaged in her son's care to include helping with his homework.  She reported that she worked with her husband in his business prior to the birth of her son and had nearly sole care of the child thereafter.  The Veteran's disability picture for the relevant period of time is best described as one of significant impairment in social and occupational functioning, as described by the SSA decision, rather than total impairment.  As such, the Board finds that a 100 percent disability rating is not warranted under 38 C.F.R. § 4.130.


ORDER

From April 28, 2003, and through May 31, 2004, a higher rating of 50 percent, but not higher, for major depressive disorder is granted.

From June 1, 2004, and through May 8, 2005, a higher rating of 70 percent, but not higher, for major depressive disorder is granted.

For the entire appeal period, a rating in excess of 70 percent for major depressive disorder is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


